Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a dolly for transporting a container having a container axis along a ground surface, the dolly comprising: a frame having an axle extending between at least two dolly wheels being displaceable along the ground surface, the axle defining a pivot axis for the dolly, the frame having a support member with a ground-engaging element spaced apart from the dolly wheels, the support member being pivotable about the pivot axis; a lever arm mounted to the frame and extending away therefrom to a handle, the lever arm being positioned on a first side of the axle, the lever arm being pivotable about the pivot axis; and a container support mounted to the frame on the first side of the axle, the container support being spaced from the handle of the lever arm to define a space to receive the container on the first side of the axle, the container support being pivotable about the pivot axis; the handle being manipulable by a user of the dolly to pivot the support member, the lever arm, and the container support about the pivot axis between at least a storage position and a discharge position, the pivot axis remaining at a constant distance from the ground surface during pivoting between the storage position and the discharge position the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein: in the storage position, the container axis has an upright orientation, part of the container support is located closer to the ground than the pivot axis and the ground-engaging element is spaced from the ground surface; in the discharge position, the container axis has an orientation being substantially parallel to the ground surface, the lever arm extends at a higher elevation from the ground surface than the container support and the ground-engaging element abuts against the ground surface and the container support is located closer to the pivot axis and at a lower elevation from the ground surface than the handle in the storage position and in the discharge position as required by Claim 1.
Claims 2-16 depend from Claim 1.
Although the prior art discloses A method for manipulating a container with a dolly, the method comprising: an axis of the container having an upright orientation; and pivoting the dolly about a pivot axis defined by the axle of the wheels to discharge contents of the container onto a ground surface, the container remaining disposed between the handle and the axle, and the axis of the container having an orientation being substantially parallel to the ground surface, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with placing the container on a container support of the dolly disposed between a handle of the dolly and an axle of wheels of the dolly as required by Claim 17.
Claims 18-20 depend from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618